Citation Nr: 0202965	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  00-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder diagnosed as seborrheic dermatitis and tinea 
versicolor.

2.  Entitlement to service connection for a bilateral knee 
disability claimed as painful joints.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from July 1989 to November 
1989 and from November 1990 to June 1991, with additional 
time in the U.S. Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).

The Board notes that the veteran's notice of disagreement 
also included the issues of service connection for 
constipation (polypoid filling defect) and restrictive lung 
pattern.  By letter received in October 2001, she withdrew 
her appeal with respect to those claims.  See 38 C.F.R. § 
20.204 (2001).  Therefore, the only issues currently before 
the Board are as stated above.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran currently is diagnosed as having seborrheic 
dermatitis and tinea versicolor and horizontal tear of the 
right knee medial meniscus with joint effusion.  

4.  There is no competent medical evidence of record showing 
a current left knee disability.  

5.  The record is negative for objective indications of 
chronic disability with respect to the left knee.  

6.  There is no competent medical evidence of record 
establishing a nexus between the veteran's chronic skin 
disorder or bilateral knee disorder and his period of active 
duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  A chronic skin disorder diagnosed as seborrheic 
dermatitis and tinea versicolor was not incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

2.  A bilateral knee disorder claimed as painful joints was 
not incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

In this particular case, the RO attempted to develop the 
veteran's claim.  In two letters dated in February 1998, the 
RO informed the veteran of pertinent regulations and 
indicated the sort of evidence needed for processing her 
claims.  In a November 1998 letter addressed and sent to two 
individuals, the RO indicated that assistance with the 
veteran's claim was needed.  Lay statements were provided 
accordingly, in addition to two other statements submitted in 
January and December 1999.  Also, the RO provided notice of 
its decision in October 1999 and issued a statement of the 
case (SOC) in January 2000 that contained pertinent law and 
regulations and the bases for the denial.  Further, a 
Decision Review Officer conducted a personal hearing in 
October 2001.  A supplemental statement of the case was 
provided in November 2001, which included notice of the new 
law (VCAA).  

Additionally, in light of the veteran's claims that her 
disabilities relate to her service in the Persian Gulf War, 
the RO ensured that a Persian Gulf War Registry examination 
was conducted and associated with the claims folder in 
October 2000.  Further, current VA medical records related to 
the veteran's bilateral knee disability are also of record 
and a complete VA examination was conducted in April 1998, 
results of which are included in the claims file.  An 
additional medical examination or opinion is not necessary to 
render a decision under these factual circumstances because 
no further enlightenment is necessary as to the existence of 
the veteran's current disabilities and their link to her 
service.

Thus, in light of the above development and efforts expended 
by the RO, the Board notes that the RO has satisfied the 
requirements under VCAA and that as such, a remand in this 
case is not required.  Finally, there is no indication that 
the Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

On a review of the veteran's service medical records, a March 
1989 medical history report indicated no pertinent medical 
findings.  Included in an August 1989 acute medical care 
record is a notation of trauma over the prior 72 hours that 
resulted in pain in the left knee and numbness in the left 
lower leg.  The veteran stated that she had tripped and 
injured her left leg.  The diagnosis was rule out compartment 
syndrome, left leg.  In a record from the orthopedic clinic 
dated in August 1989 it is noted that other than probable 
soft tissue contusion, there were no other clinical findings.  
In another August 1989 record and one in September 1989, the 
veteran complained of swelling in the bilateral calves; the 
impression was soft tissue injury.  In an October 1989 
record, noted is muscle strain in both legs with medial tibia 
pain.  Full range of motion of the knees was noted.  The 
assessment was overuse syndrome.  

Noted on the report from an annual physical dated in April 
1993 related to the veteran's period in the Reserves are 
keloid formation and areas of hyperpigmentation on the left 
upper forearm and right forearm to elbow.  Otherwise, the 
examination was normal.  In noting her medical history, the 
veteran indicated swollen and painful joints.  The service 
medical records contained nothing more pertinent to the 
veteran's claims.    

Post-service records for VA treatment extending from 1996 to 
1998 include clinical records of complaints for 
hyperpigmentation and scaling, with indications of previous 
treatment for tinea versicolor.  In an outpatient record 
dated September 1997, it is noted that the veteran was seen 
for hypopigmentation of the face diagnosed as tinea 
versicolor.  Noted are complaints of dark spots, believed by 
the veteran to have been caused by her Persian Gulf War 
service.  The veteran was informed at that time, and had been 
told previously, that those spots were a normal occurrence 
and would have occurred in any event.  In an August 1997 
record, the veteran stated that since she had returned from 
the Gulf, she has had dry skin and burns from sun exposure.  
The examiner noted a small affected area on the face; 
otherwise, the examination was unremarkable.  On examination 
in November 1997, the examiner noted mild mottled 
hyperpigmentation on the cheeks and forehead; the diagnosis 
was seborrheic dermatitis.

The April 1998 VA general medical examination was negative 
for complaint or finding of chronic skin disorder.  

During the April 1998 VA orthopedic examination, the veteran 
complained of occasional knee pain.  The examiner noted that 
she was a Persian Gulf veteran.  On examination, knee motion 
was from 0 to 144 degrees.  The knee joints were tight and 
the patellae freely moveable.  The veteran could do a full 
squat.  There was no pain or swelling.  The diagnosis was 
Persian Gulf War syndrome with complaints of pain in the 
knees, but with a normal examination.  Knee X-rays were 
unremarkable.  

The veteran was afforded a Persian Gulf Registry examination 
in October 2000.  She related a history of pain in joints, 
including the knees, with occasional swelling and stiffness.  
She also had a history of facial eruptions with past 
treatment for acne.  Physical examination of the skin was 
negative for lesions or other abnormality.  Examination of 
the joints was normal.  The diagnoses included joint pains 
and periodic skin eruptions by history of unknown etiology, 
eczema versus hives.

Lay statements received in October 2000 indicated that the 
veteran had medical problems, including skin and knee 
disorders, after her Persian Gulf service.    

Magnetic resonance imaging (MRI) of the right knee conducted 
in May 2001 showed joint effusion with horizontal tear 
posterior horn medial meniscus.

In October 2001, the veteran had a personal hearing before 
the Decision Review Officer.  She testified that as to the 
skin disorder, she first had symptoms that began as very dry 
blotches while in Desert Storm.  Transcript (T.) at 2.  She 
went to sick call, was told that it was dry skin, and was 
given an antibiotic.  T. at 2.  The veteran stated that she 
was still being treated currently for the same skin disorder 
and that before 1990, she had never had such problem.  T. at 
3.  When asked about her knee disability, the veteran stated 
that her knees began to swell while in Desert Storm and that 
she had a minor injury to the left knee during basic 
training.  T. at 4, 5.  She did not have an examination or 
get treatment other than Motrin to relieve her knee symptoms.  
T. at 5.  The veteran also testified that she has continued 
to get treatment since service for both knees, but that the 
right knee causes her the most problems.  T. at 5.  The 
veteran had a recent MRI of the right knee, which showed a 
torn medial meniscus in that knee.  T. at 6.  When asked 
about inservice injury, the veteran stated that she did not 
have an injury in service to the right knee.  T. at 6.  She 
also stated that she was scheduled for surgery soon and would 
be using a knee brace to repair a tear in the right knee.  T. 
at 8.  

Analysis 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).  

In addition, the law provides for compensation for Persian 
Gulf veterans suffering from a chronic disability resulting 
from undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001).  The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 C.F.R. § 3.317(d).

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 66 Fed. Reg. 
56,614 (Nov. 9, 2001) (interim final rule).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c). 

The Board acknowledges that recent legislation amends the 
statute concerning claims for compensation related to Persian 
Gulf service.  See Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 206, 115 Stat. 976 (2001) 
(effective March 1, 2002) (to be codified as amended at 38 
U.S.C. § 1117).  Generally, where the law changes after a 
claim has been filed or reopened but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, review of the amendments finds no 
substantive change that affects the analysis of this 
veteran's claim.  Thus, the Board will not further address 
those amendments.        

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

1.  Skin Disorder

Initially, the Board acknowledges that the veteran is a 
Persian Gulf veteran.  
38 C.F.R. § 3.317(d).  However, her skin disorder is 
attributable to known clinical diagnoses, specifically tinea 
versicolor and seborrheic dermatitis.  Thus, necessarily, the 
veteran's skin disorder is not considered an undiagnosed 
illness and service connection for the veteran's skin 
disorder associated with her Persian Gulf War service fails 
in this respect.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  

With respect to direct service connection, there is no 
evidence of skin disorder until reference to some 
hyperpigmentation in the April 1993 Reserves examination.  
Even later, in 1996, seven years after separation from 
service, the veteran reported that she had been treated 
previously for tinea versicolor.  Moreover, the record is 
silent for competent evidence finding an association between 
post-service seborrheic dermatitis and tinea versicolor and 
the veteran's period of service.  In fact, entries in VA 
medical records plainly suggest that there is no relationship 
between the skin disorder and service, despite the veteran's 
contentions to the contrary.  Absent competent evidence 
linking the disorder to service, the claim must fail.  Boyer, 
210 F.3d at 1353; Mercado-Martinez, 11 Vet. App. at 419.

The Board acknowledges that the veteran believes her skin 
disorder to be related to service, specifically Persian Gulf 
service.  There is additional lay evidence describing her 
skin disorder after service.  However, lay people are 
competent to relate and describe symptoms amenable to lay 
observation.  The personal opinion of the veteran or other 
lay persons is not competent medical evidence needed to 
determine the etiology of her current skin disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
See Rhodes v. Brown, 4 Vet. App. 124 (1993) (lay observations 
of symptomatology are pertinent to the development of a claim 
of service connection if corroborated by medical evidence).  
As discussed above, there is no medical evidence establishing 
a nexus between the skin disorder and service.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for chronic skin 
disorder diagnosed as seborrheic dermatitis and tinea 
versicolor.  38 U.S.C.A. § 5107(b).  The benefit of the doubt 
is not applicable.  

2.  Bilateral Knee Disorder

The Board also finds that the preponderance of the evidence 
is against service connection for a bilateral knee disorder.  
Again, it is conceded that the veteran has Persian Gulf 
service.  38 C.F.R. § 3.317(d).  However, the right knee 
disorder is currently attributed to a known clinical 
diagnosis, tear of the right medial meniscus.  As such, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  

The Board recognizes that the April 1998 VA examiner gave a 
diagnosis of Persian Gulf War syndrome with complaints of 
knee pain.  However, the knee examination was negative for 
limitation of motion, pain, swelling, or any other objective 
indicia of chronic disability required for purposes of the 
presumption.  38 C.F.R. § 3.317(a)(2).  Moreover, given the 
clinically normal examination, it appears that the diagnosis 
of Persian Gulf War syndrome was based largely on knowledge 
of the veteran's service and, possibly, history as related by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Given the evidence as a whole, the Board finds this diagnosis 
insufficient to establish entitlement to service connection 
for any knee disorder on the basis of Persian Gulf service.  

On a direct basis, the Board again notes the diagnosis of 
right knee medial meniscus tear from the May 2001 MRI.  
However, there is no competent evidence linking that 
disability to service.  In fact, as discussed above, service 
medical records and the report of the April 1998 VA 
examination are negative for any right knee abnormality.  
Thus, the evidence suggests the occurrence of some 
intervening right knee injury.  

With respect to the left knee, the record reveals no current 
diagnosis of a disability other than pain.  In fact, findings 
and X-rays from the April 1998 VA orthopedic examination were 
completely normal.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (2000), dismissed in part, 239 F.3d 1356 (Fed. 
Cir. 2001).  A valid service connection claim requires the 
existence of current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board 
acknowledges that service medical records reflect the 
incurrence of minor left knee injury in service.  However, it 
is apparent from later service medical records, including the 
separation examination, that the injury was acute and 
transitory, having resolved in service.  Subsequent records 
are negative for chronic residual.    

To the extent that the veteran argues that she has a left 
knee disability and that both that disability and the right 
knee medial meniscus tear are related to service, the Board 
again emphasizes that the veteran is a lay person.  Although 
she is competent to relate and describe injuries and 
symptoms, her personal opinion as to diagnosis or etiology of 
that diagnosis is not medical evidence needed to establish 
service connection here.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In summary, the Board finds that the record as a whole fails 
to substantiate her claim for service connection for 
bilateral knee disorder.  In light of the above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b).  Accordingly, the 
benefit of the doubt need not be applied in this instance.


ORDER

Service connection for a chronic skin disorder diagnosed as 
seborrheic dermatitis and tinea versicolor is denied.

Service connection for bilateral knee disability claimed as 
painful knee joints is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

